Exhibit 10.15

EXECUTION COPY

ASSIGNMENT AND ASSUMPTION AGREEMENT

Assignment and Assumption Agreement (the “Agreement”) made as of February 4,
2008, by and among Serafina Acquisition Limited, a Bermuda exempted company
(“Transferor”), and Intelsat (Bermuda), Ltd., a Bermuda exempted company and
indirect wholly-owned subsidiary of the Transferor (the “Transferee”).

WHEREAS, Transferor has entered into that certain Share Purchase Agreement (the
“Share Purchase Agreement”), dated June 19, 2007, by and among the Transferor,
Intelsat Holdings, Ltd. (“Intelsat Holdings”), certain shareholders of Intelsat
Holdings and Serafina Holdings Limited (“Serafina Holdings”, the parent of the
Transferor, formed by funds controlled by BC Partners Holdings Limited and
certain other investors), pursuant to which the Transferor and Serafina Holdings
will acquire 100% of the primary equity ownership of Intelsat Holdings (the “New
Sponsors Acquisition Transactions”);

WHEREAS, promptly after the consummation of the New Sponsors Acquisition
Transactions, the Transferee will transfer certain of its assets and liabilities
to a newly formed direct wholly-owned subsidiary, Intelsat Jackson Holdings,
Ltd. (the “Intelsat Bermuda Transfer”);

WHEREAS, in connection with the New Sponsors Acquisition Transactions, the
Transferor will enter into (a) a $2,805,000,000 Senior Unsecured Bridge Loan
Credit Agreement, dated as of February 4, 2008, among the Transferor, the
several lenders party thereto, Credit Suisse, Cayman Islands Branch, as
Administrative Agent, and the other parties thereto and (b) a $2,155,000,000
Senior Unsecured PIK Election Bridge Loan Credit Agreement, dated as of
February 4, 2008, among the Transferor, the several lenders party thereto,
Credit Suisse, Cayman Islands Branch, as Administrative Agent, and the other
parties thereto (the “Bridge Loan Agreements”);

WHEREAS, it is proposed that, immediately following the consummation of the New
Sponsors Acquisition Transactions and the Intelsat Bermuda Transfer (such time,
the “Drop Down Effective Time”), Transferor transfer certain of its assets and
liabilities (other than the assets and liabilities of Transferor set forth on
Schedules A and B hereto) to Transferee, and Transferee assume certain of
Transferor’s liabilities, including its liabilities pursuant to the Bridge Loan
Agreements;

NOW THEREFORE, the Transferee and the Transferor, intending to be legally bound
agree as follows:

Section 1. Contribution of Assets. With effect at the Drop Down Effective Time,
Transferor hereby contributes, sells, transfers, conveys, assigns and delivers
to Transferee, and Transferee hereby acquires, all of Transferor’s rights, title
and interest in and to all of the properties, assets, contracts, rights,
privileges, and interests of whatever kind or nature, real or personal, tangible
or intangible, of Transferor, wherever located (whether in possession of
Transferor, its subsidiaries or affiliates or other third parties) (the
“Contributed Assets”); provided, that the Contributed Assets shall not include
any of the assets listed on Schedule A (the “Excluded Assets”).

Section 2. Assumption of Liabilities. With effect at the Drop Down Effective
Time, Transferee, in consideration of the contribution of the Contributed
Assets, hereby expressly assumes and hereafter shall be responsible for the
payment, performance and discharge as and when due in accordance with their
respective terms of all of the liabilities and obligations of the Transferor,
other



--------------------------------------------------------------------------------

than the liabilities and obligations listed on Schedule B (the “Excluded
Liabilities”), whether known or unknown, liquidated, contingent, accrued or
unaccrued, liquidated or unliquidated, absolute, contingent or otherwise and
whether due or to become due, (the “Assumed Liabilities”) and agrees to
indemnify and to hold Transferor harmless from and against any and all losses,
debts, dues, royalties, costs, charges, expenses, liabilities, settlement
payments, awards, judgments, fines, penalties, damages, demands, claims,
actions, causes of action, assessments, amounts paid in settlement, or
deficiencies incurred by Transferor in connection with the Assumed Liabilities.

Section 3. Certain Limitations. Notwithstanding anything in this Agreement to
the contrary, if any of the assignments or assumptions pursuant to Section 1 or
Section 2 hereof, (a) is not permitted by applicable law or by the terms of any
contract or (b) would otherwise constitute or result in any violation, breach or
default of or under, or which would give another person or persons the right to
accelerate the performance of, or the right to cancel or terminate, or which
would result in the loss of any benefit or rights under, any contract, or the
creation or imposition of any lien or encumbrance on any of the Contributed
Assets, whether, in each case, following the expiration of any applicable grace
period or the giving of any required notice (any of the contingencies set forth
in the foregoing clauses (a) or (b) a “Default”), such assignment or assumption
shall automatically be deemed deferred and any such purported assignment or
assumption shall be null and void until such time as all legal impediments are
removed and all Defaults are eliminated.

Section 4. Further Assurances. Each of Transferor and Transferee agrees to
execute any and all such further instruments of conveyance and transfer and of
assumption of liabilities and obligations and other documents and to take such
further actions, as may be necessary or appropriate to vest in the Transferee
all right, title and interest in and to, and obligation for, under applicable
law or otherwise, the Contributed Assets and the Assumed Liabilities, in each
case with effect from and after the Drop Down Effective Time.

Section 5. Disclaimer of Representations and Warranties. Each of Transferor and
Transferee understands and agrees that no party to this Agreement, or any other
agreement or document contemplated by this Agreement, or otherwise, is
representing or warranting in any way as to the Contributed Assets or Assumed
Liabilities transferred or assumed as contemplated hereby, as to any consents or
approvals required in connection therewith, as to the value or freedom from any
liens, or any other matter concerning, any Contributed Assets, or as to the
absence of any defenses or right of setoff or freedom from counterclaim with
respect to any claim or other asset, of any party, or as to the legal
sufficiency of any assignment, document or instrument delivered hereunder to
convey title to any asset or thing of value upon the execution, delivery and
filing hereof or thereof. The Contributed Assets are being transferred on an “as
is”, “where is” basis and the transferee shall bear the economic and legal risks
that any conveyance shall prove to be insufficient to vest in the transferee
good and marketable title, free and clear of any lien.

Section 6. No Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns; provided, that, other than by operation of law, neither the rights nor
the obligations of any party may be assigned or delegated without the prior
written consent of the other party.

Section 7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Bermuda.

 

-2-



--------------------------------------------------------------------------------

Section 8. No Third Party Beneficiaries. This Agreement is not intended to be
for the benefit of and shall not be enforceable by any person or entity which is
not a party hereto.

Section 9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one instrument. Signatures delivered by telecopy shall
have the same effect as the manual original signatures.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be executed by their respective duly authorized officers as a deed,
as of the date first above written.

 

SERAFINA ACQUISITION LIMITED By:  

 

Name:   Title:   INTELSAT (BERMUDA), LTD. By:  

 

Name:   Title:  

[Serafina Assignment and Assumption Agreement Signature Page]